        Case 19-11563     Doc 55  Filed 12/04/20 Entered 12/04/20 08:53:23           Desc Main
                                    Document     Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


Honorable                Donald R. Cassling                Hearing Date         December 4, 2020

Bankruptcy Case               19 B 11563                   Adversary No.

Title of Case     Eric C Thomas


Brief             Trustee’s Motion to Dismiss Debtor for Failure to Make Plan Payments
Statement of
Motion            (Docket No. 46)



Names and
Addresses of
moving counsel


Representing


                                           ORDER VACATING ORDER




                  Due to clerical error, the order withdrawing trustee’s motion to dismiss case for failure
                  to make plan payments entered November 19, 2020 (Docket No. 52) was erroneously
                  entered. Trustee's motion to dismiss (Docket No. 46) is reopened in order to properly
                  dispose of the motion.
